Title: John Graham to Thomas Jefferson, 19 July 1810
From: Graham, John
To: Jefferson, Thomas


          
            Dear Sir
             
                     Washington 
                     19th July 1810
          
             I had the Honor to receive this morning your Letter of the 15th Inst: together with two Packets for Mr Warden, a Letter for Mr Pinkney, and one for Mr Bourne to be forwarded to Europe; and 
			 a Letter for Mr Richardson to be sent to Jamaica.
          The Packets and Letters for Europe came in good time to go in the Hornet Sloop of War to sail from Newyork about the last of this month—I have put them under cover to Lieut. Miller of the Marine Corps, who goes out in her, charged with the Dispatches from this Dept: and have written to him that the Secretary of State requested that he would take charge of them, and caused 
                  cause them to be delivered in the way you point out.
           The Letter for Mr Richardson I have put under cover to Mr Savage our agent at Kingston, Jamaica, and shall send it to the Collector at Newyork to be forwarded from thence.
          I shall at all times be happy to avail myself of the advantages which my situation afford me, to forward your Letters to Europe, and shall be proud, if I can in any other way, be useful to you. 
			 
          
            With Sentiments of the Highest Respect & Esteem I have the Honor to be, Sir Your Most Obt Sert
            
                  John Graham
          
        